Exhibit 10.19



Duckwall-ALCO Stores, Inc.
Form
INCENTIVE STOCK OPTION AGREEMENT

                THIS AGREEMENT, made and entered into this
______________________ (the “Granting Date”), by and between Duckwall-ALCO
Stores, Inc., a Kansas corporation (the “Company”), and
_______________________________(the “Optionee”).

                WITNESSETH:

                WHEREAS, on May 22, 2003, the Company adopted an Incentive Stock
Option Plan (the “Plan”) pursuant to which the Company may grant from time to
time, on or prior to May 22, 2013, options to purchase shares of common stock of
the Company (the “Common Stock”), to “key employees” of the Company or of any of
its subsidiary corporations, such options to be granted to such of the persons
who are eligible to receive options under the Plan in such amounts and under
such form of agreement as shall be determined by the Compensation Committee
pursuant to the Plan; and

                WHEREAS, the Compensation Committee has determined that the
Optionee is a key employee of the Company or of one of its subsidiary
corporations within the meaning of the Plan and that the Optionee shall be
granted an option to purchase shares of Common Stock on the terms and conditions
herein set forth;

                NOW, THEREFORE, in consideration of the mutual promises and
covenants herein contained and other good and valuable consideration paid by the
Optionee to the Company, the parties hereto do hereby agree as follows:

                1. Incorporation of Plan

                        All provisions of this contract and the rights of the
Optionee hereunder are subject in all respects to the provisions of the Plan and
the powers of the Compensation Committee and Board of Directors of the Company
therein provided.

                2. Grant of Option

                Pursuant to the authorization of the Compensation Committee, and
subject to the terms, conditions and provisions contained in the Plan and this
Agreement, the Company hereby grants to the Optionee as a matter of separate
inducement and agreement in connection with his employment, but not in lieu of
any salary or other compensation for his services, the right and option (the
“Option”) to purchase from the Company, at the times and on the terms and
conditions hereinafter set forth, all or part of an aggregate of _______ shares
of Common Stock at the purchase price of $_____ per share. Exercises of this
Option may be honored by issuing authorized and unissued shares of Common Stock
or, at the election of the Company, by transferring shares of Common Stock which
may at the time be held by the Company as treasury shares.

                3. Terms of Option

                        The Option granted hereunder shall be exercisable from
time to time by the Optionee by the giving of written notice of exercise to the
Company in advance of an exercise date hereinafter set forth, specifying the
number of shares to be purchased, and by payment of the purchase price therefor
by either (i) cash or certified or cashier’s bank check to the order of the
Company, or (ii) shares of stock of the Company having a fair market value equal
to the purchase price on the exercise date, subject, however, to the following
restrictions:

                        (a) The Option shall be exercisable within a five (5)
year period beginning on the Granting Date and only in the following maximum
amounts: (i) none until the expiration of one (1) year from Granting Date (the
waiting period); (ii)25% of all shares after one (1) year from Granting Date;
(iii) 50% of all shares after two (2) years from Granting Date; (iv) 75% of all
shares after three (3) years from Granting Date;

 

   

--------------------------------------------------------------------------------

 

(v) 100% of all shares after four (4) years from Granting Date. This Option
shall expire five (5) years after the Granting Date. To the extent that the
Optionee does not purchase part or all of the shares of Common Stock to which he
is entitled, this Option shall expire as to such unpurchased shares.

                        (b) Notwithstanding the provisions of subparagraph (a)
of paragraph 3 of this Agreement, in the event the Company shall not be the
surviving corporation in any merger, consolidation, or reorganization, or in the
event of the acquisition by another corporation of all or substantially all of
the assets of the Company and if such surviving, continuing, successor or
purchasing corporation does not agree to assume or replace the Option granted
hereunder in accordance with paragraph 7 of this Agreement, or in the event of
the liquidation or dissolution of the Company, the Option granted hereunder
shall become immediately exercisable to the extent of all of the aggregate
number of shares subject to this Option for a period commencing 30 days
immediately prior to and ending on the day immediately prior to such merger,
consolidation, reorganization or acquisition of all or substantially all of the
assets of the Company, or the liquidation or dissolution of the Company.

                        (c) Notwithstanding the provisions of subparagraph (a)
of paragraph 3 of this Agreement, in the event of a Change of Control of the
Company, the Option granted hereunder shall become immediately exercisable to
the extent of all of the aggregate number of shares subject to this Option. In
the event of a Change of Control, the Company shall notify the Optionee as soon
as practicable of the Optionee’s rights hereunder. For purposes of this
subparagraph (c), a “Change of Control” shall have the meaning set forth in
Section 8(a) of the Plan.

                        (d) The Option shall be exercisable in the manner set
forth above, during the lifetime of the Optionee only by him and may not be
exercisable by him unless at the time of exercise he is a full-time employee of
the Company or of one of its subsidiary corporations and shall have been
continuously so employed since the Granting Date, or, if the Optionee’s
employment with the Company or any of its subsidiary corporations shall have
terminated the Option shall be exercisable only if exercised prior to the
expiration of thirty (30) days after the date of such termination or prior to
five (5) years after the Granting Date, whichever shall first occur, and (except
as otherwise provided by subparagraph (b) and subparagraph (c) of this paragraph
3) only to the extent that the Optionee was entitled to exercise the Option
prior to the date of such termination.

                        (e) The Option shall be exercisable after the death of
the Optionee only if the Optionee shall at the time of his death have been an
employee of the Company and shall have been continuously employed since the
Granting Date, and then (i) only by or on behalf of such person or persons to
whom the Optionee’s rights under the Option shall have been passed by the
Optionee’s will or by the laws of descent and distribution, (ii) (except as
otherwise provided by subparagraph (b) and subparagraph (c) of this paragraph 3)
only to the extent that the Optionee was entitled to exercise said Option prior
to the date of his death, and (iii) only if said Option is exercised prior to
the expiration of twelve (12) months after the date of the Optionee’s death or
prior to five (5) years after the Granting Date, whichever shall first occur.

                        (f) In the event the job classification and/or duties of
the Optionee shall be changed and such change shall, in the opinion of the
Compensation Committee, reflect a lower job classification and/or a reduction in
responsibility or duties of the Optionee, the Company shall have the right,
exercisable by written notice to the Optionee, within ninety (90) days after
such notice, to terminate this Option as to any and all unpurchased shares.

                4. No Special Employment Rights

                        Nothing contained in the Plan or in any option granted
under the Plan shall confer upon any option holder any right with respect to the
continuation of his or her employment by the Company (or any subsidiary) or
interfere in any way with the right of the Company (or any subsidiary), subject
to the terms of any separate employment agreement to the contrary, at any time
to terminate such employment or to increase or decrease the compensation of the
option holder from the rate in existence at the time of the grant of an option.
Whether an authorized leave of absence, or absence in military or government
service, shall constitute termination of employment shall be determined by the
Board of Directors at the time.

 

  2 

--------------------------------------------------------------------------------

 

                5. Nonassignability

                        Except as otherwise herein provided, the Option herein
granted and the rights and privileges conferred hereby shall not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment, or similar
process. Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of the Option herein granted, or of any right or privilege conferred
hereby, or upon the levy of any attachment or similar process upon the rights
and privileges conferred hereby, contrary to the provisions hereof, this Option
and the rights and privileges conferred hereby shall immediately become null and
void.

                6. Adjustments for Stock Dividends, Splits, Etc.

                In the event that, prior to the delivery to the Optionee by the
Company of all the shares of the Common Stock in respect of which this Option is
hereby granted, the Company shall have effected any stock dividend, stock split,
recapitalization, combination or reclassification of shares or other similar
transaction, then to the extent necessary to prevent dilution or enlargement of
the Optionee’s rights hereunder:

                        (a) in the event that a new increase shall have been
effected in the number of outstanding shares of Common Stock, the number of
shares remaining subject to this Option shall be proportionately increased, and
the cash consideration payable per share shall be proportionately reduced, and

                        (b) in the event that a new reduction shall have been
effected in the number of outstanding shares of Common Stock, the number of
shares remaining subject to this Option shall be proportionately reduced, and
the cash consideration payable per share shall be proportionately increased.

                7. Adjustments for Mergers, Reorganizations, Etc.

                        Subject to paragraph 3(b) of this Agreement, if the
Company shall become a party to any corporate merger, consolidation, major
acquisition of property for stock, separation, reorganization or liquidation,
the Company shall have power to make arrangements which shall be binding upon
the Optionee for the substitution of a new Option for this Option, or for the
assumption of this Option, provided that such arrangements shall meet the
requirements of Section 424(a) of the Internal Revenue Code of 1986, as amended
(the “Code”), or such similar provisions of the Code as may then be in effect.

                8. Rights of Optionee

                        The Optionee shall not be, nor shall he have any of the
rights or privileges of, a stockholder of the Company in respect of any of the
shares issuable upon the exercise of this Option unless and until certificates
representing such shares shall have been issued and delivered; except that the
Company shall supply the Optionee with all financial information and other
reports which the Company furnished its stockholders during the Option period.

                9. Notice

                Any notice required to be given under the terms of this
Agreement shall be addressed to the Company in care of its secretary at its
offices at 401 Cottage Street, Abilene, Kansas 67410-0129, and any notice to be
given to the Optionee shall be addressed to him at the address given beneath his
signature hereto. Either party hereto may from time to time change the address
to which notices are to be sent to such party by giving written notice of such
change to the other party. Any notice hereunder shall be deemed to have been
duly given if and when addressed as aforesaid, registered and deposited, postage
and registry fee prepaid, in a post office regularly maintained by the United
States Government.

 

  3 

--------------------------------------------------------------------------------

 

                10. Binding Effect

                        This Agreement shall bind, and, except as specifically
provided herein, shall inure to the benefit of the respective heirs, legal
representatives, successors and assigns of the parties hereto.

                11. Governing Law

                        This Agreement and the rights of all persons claiming
hereunder shall be construed and determined in accordance with the laws of the
State of Kansas.

 

  4 

--------------------------------------------------------------------------------

 

                        IN WITNESS WHEREOF, the Company has caused this
Agreement to be executed by its officers thereunto duly authorized and its
corporate seal to be hereunto affixed, and the Optionee has hereunto set his
hand as of the day and year first above written.

 
Duckwall-ALCO Stores, Inc.
      (CORPORATE SEAL) By:       

--------------------------------------------------------------------------------

    Name: Glen L. Shank     Title: President ATTEST:          

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   
Optionee
        Address:  Duckwall-Alco Stores, Inc.                  401 Cottage      
           Abilene, KS 67410         SS NO: ______________________

 

  5 

--------------------------------------------------------------------------------

 